                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MYRON C. GLENN,

                  Plaintiff,
                                           Case No. 17-10972
vs.
                                           HON. GEORGE CARAM STEEH
CORIZON HEALTHCARE, INC.,
DR. HARESH B. PANDYA, M.D.,

              Defendants.
_____________________________/

               ORDER ACCEPTING MAGISTRATE JUDGE'S
             REPORT AND RECOMMENDATION [DOC. 67] AND
             GRANTING DEFENDANT CORIZON HEALTH, INC.’S
              MOTION FOR SUMMARY JUDGMENT [DOC. 27]

      Plaintiff Myron C. Glenn, an inmate who wears an orthopedic brace

due to a childhood injury, filed his lawsuit against defendants Corizon

Health, Inc. (“Corizon”) and Dr. Haresh B. Pandya. Plaintiff alleges that

defendants were deliberately indifferent to his serious medical needs by

delaying his access to an orthotic boot that would accommodate his ankle

foot brace. Corizon filed a motion for summary judgment which was

referred to Magistrate Judge Patti who issued a report and

recommendation on January 18, 2019. (Doc. 67). Plaintiff filed

objections to the report and recommendation which are presently before

the court.

                                     -1-
      The Michigan Department of Corrections issued plaintiff an ankle foot

orthotic brace and orthopedic boots to accommodate the brace in early

1998. The boots became worn out due to normal wear in tear in 2011 or

2012 and plaintiff made repeated requests for a new pair of boots or shoes.

Plaintiff alleges he suffered from pain, rashes, infections and sores due to

rubbing from ill-fitting or inappropriate footwear. After two years of

requests by plaintiff, numerous medical appointments, alternative treatment

plans, and the issuance of shoes that did not fit over the brace, plaintiff

ultimately received acceptable shoes on February 13, 2014. However, by

that time plaintiff suffered complications due to infection and was

hospitalized for two months to receive oral antibiotics. Despite treatment,

plaintiff has been unable to grow healthy tissue, is prone to tissue

infections, and alleges irreparable damage has been done. In addition,

plaintiff began experiencing back pain and sciatica as a result of

overcompensating for his foot pain by putting more strain on his back.

      Magistrate Judge Patti’s report and recommendation concludes that

plaintiff’s claims are not time-barred but that there is “nothing in the record

that would permit a reasonable juror to conclude th[at] Corizon has a policy

or custom of indifference so ‘widespread, permanent and settled as to have

the force of law’ that led to Plaintiff’s claimed injury, and Corizon is entitled


                                       -2-
to summary judgment.”

      Plaintiff filed timely objections to the report and recommendation.

Each objection is based on the premise that there is an issue of fact that

the individual Corizon personnel making the decisions in his case were

policymakers with final decision-making authority. Plaintiff argues that the

actions of these individuals amounted to “a pervasive custom or practice”

that is “attributable” to Corizon for purposes of establishing liability under §

1983 and Monell.

      To establish a Monell violation based on acts of an agent, plaintiff

bears the burden of demonstrating that the agent who made the decision

that allegedly violated his rights is an official with final, unreviewable

decision-making authority who deliberately chose an unconstitutional

course of action from among various alternatives. Feliciano v. City of

Cleveland, 988 F.2d 649, 655 (6th Cir. 1993). “Mere authority to exercise

discretion while performing particular functions does not make a municipal

employee a final policymaker unless the official's decisions are final and

unreviewable and are not constrained by the official policies of superior

officials.” Feliciano v. City of Cleveland, 988 F.2d 649, 655 (6th Cir. 1993)

(citation omitted).

      In his objections, plaintiff states that four Corizon personnel were


                                       -3-
policymakers with final decision-making authority: (1) Dr. Squier, a Corizon

utilization management physician; (2) Dr. Orlebeke, Corizon’s former State

Medical Director for the MDOC contract; (3) Dr. Bergman, a Corizon

Regional Medical Director; and (4) Dr. Papendick, a Corizon utilization

management physician. While plaintiff identified these four individuals in

his response brief to Corizon’s motion for summary judgment, he did not

argue that they were policymakers with final decision-making authority.

Nor is there any evidence in the record regarding the duties and limitations

on authority of these four individuals. In fact, the MDOC-Corizon Appeal

Process provides that the MDOC Chief Medical Officer has final authority

on all Medical Service Advisory Committee decisions.

      Plaintiff’s premise does not hold up, so each of his objections to the

report and recommendation fails to establish that Corizon is subject to

liability under Monell for a custom or practice attributable to them. For the

reasons set forth above, plaintiff’s objections are overruled. The court

hereby accepts the magistrate judge’s report and recommendation granting

defendant’s motion for summary judgment. Now, therefore,

      IT IS HEREBY ORDERED that the magistrate judge’s report and

recommendation is ACCEPTED and plaintiff’s objections to the report and

recommendation are OVERRULED.


                                     -4-
     IT IS HEREBY FURTHER ORDERED that defendant’s motion for

summary judgment is GRANTED and defendant Corizon is DISMISSED

from the case.

Dated: May 3, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  May 3, 2019, by electronic and/or ordinary mail and also on
                   Myron Glenn #188376, Carson City Correctional Facility,
                          10274 Boyer Road, Carson City, MI 48811.

                                      s/Barbara Radke
                                        Deputy Clerk




                                           -5-
